 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUANITA MACHADO,                                 No. 2:17-cv-02430-TLN-CKD
12                      Plaintiff,
13           v.                                        ORDER
14    J. A. LIZARRAGA,
15                      Defendant.
16

17          In the instant action Plaintiff is proceeding pro se. This action was referred to a United
18   States Magistrate Judge pursuant to Local Rule 302(c). On October 18, 2018, the magistrate
19   judge filed findings and recommendations herein which contained notice that any objections to
20   the findings and recommendations were to be filed within fourteen days. (ECF No. 33.) Plaintiff
21   has filed objections to the findings and recommendations. (ECF No. 36.)
22          This Court reviews de novo those portions of the proposed findings of fact to which
23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
25   to any portion of the proposed findings of fact to which no objection has been made, the Court
26   assumes its correctness and decides the motions on the applicable law. See Orand v. United
27   States, 602 F.2d 207, 208 (9th Cir.1979). The magistrate judge’s conclusions of law are reviewed
28
                                                       1
 1   de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 2          The Court has reviewed the applicable legal standards and good cause appearing,

 3   concludes that it is appropriate to adopt the proposed findings and recommendations. However,

 4   Plaintiff will be given leave to amend because the Court does not agree that it is impossible for

 5   Plaintiff to cure the deficiencies in his Complaint. Plaintiff “requests that the Court modify the

 6   recommendation of the Magistrate Judge, and that it dismiss the Amended Complaint with leave

 7   to amend, so that Plaintiff may re-plea causation.” (ECF No. 36 at 2.)

 8          Leave to amend “shall be freely given when justice so requires.” Rule 15(a). In civil

 9   rights cases, courts must liberally construe the pleadings and resolve doubts in favor of the

10   plaintiff, and “[a] pro se litigant must be given leave to amend his or her complaint unless it is

11   absolutely clear that the deficiencies of the complaint could not be cured by amendment.” Karim-

12   Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623–24 (9th Cir. 1988) (quotation and citation

13   omitted). A court should grant leave to amend “if it appears at all possible that the plaintiff can

14   correct the defect” by alleging other facts. Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir.

15   2000). The findings and recommendations stated that “it does not appear the pleadings can be

16   cured by further amendment,” (ECF No. 33 at 5) but this Court is not convinced that it is

17   impossible for Plaintiff to cure the deficiencies in her first amended complaint by alleging

18   additional facts.

19          For Plaintiff’s claims to proceed, she must cure the deficiencies noted in the findings and

20   recommendations. (See ECF No. 33 at 4–5.) Further, Plaintiff must, in her amended complaint,
21   allege facts that show causation and that the adverse action did not reasonably advance any

22   legitimate correctional goal. (See ECF No. 33 at 4–5.)

23          Moreover, under Local Rule 220, Plaintiff’s amended complaint must be “complete in

24   itself without reference to the prior . . . pleading.” The Court cannot refer to information in the

25   original complaint or Plaintiff’s first amended complaint to complete Plaintiff’s second amended

26   complaint. Local Rule 220.
27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The findings and recommendations filed October 18, 2018 are adopted as followed;
                                                        2
 1          2. Defendant’s motion to dismiss (ECF No. 24) is granted;

 2          3. The First Amended Complaint (ECF No. 14) is dismissed with leave to amend;

 3          4. Plaintiff shall be afforded thirty (30) days to file a Second Amended Complaint;

 4          5. Plaintiff’s failure to timely file a Second Amended Complaint in accordance with this

 5             Order may result in dismissal of this action.

 6

 7   Dated: January 11, 2019

 8

 9
                                  Troy L. Nunley
10
                                  United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
